 1 Don Springmeyer
   Nevada Bar No. 1021
 2 Bradley S. Schrager
   Nevada Bar No 10217
 3 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
   Telephone: 702.341-5200
 5 Facsimile: 702.341.5300
   dspringmeyer@wrslawyers.com
 6 bschrager@wrslawyers.com

 7 Jason T. Brown (admitted pro hac vice)
   (New Jersey SBN# 035921996)
 8 Nicholas Conlon (admitted pro hac vice)

 9 (New Jersey SBN# 034052013)
   BROWN, LLC
10 111 Town Square Place, Suite 400
   Jersey City, NJ 07310
11 Telephone: 201 630.0000
   jtb@jtblawgroup.com
12 nicholasconlon@jtblawgroup.com

13 Attorneys for Plaintiffs Katherine Sears
   and Virginia Seganos
14

15                               UNITED STATES DISTRICT COURT
16                                      DISTRICT OF NEVADA
17

18 KATHERINE SEARS and VIRGINIA                   CASE NO. 2:19-cv-00532-APG-CWH
   SEGANOS, individually, and on behalf of all
19 others similarly situated,                     STIPULATION AND ORDER TO
                                                  EXTEND TIME FOR PLAINTIFFS TO
20                 Plaintiffs,                    RESPOND TO DEFENDANTS’ MOTION
                                                  TO DISMISS
21         vs.
                                                  (FIRST REQUEST)
22 MID VALLEY ENTERPRISES, LLC and
   PAHRUMP ICS LLC, doing business as             Complaint Filed:    March 29, 2019
23 “SHERI’S RANCH”

24                 Defendants.
25

26
27

28
        STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
                                     MOTION TO DISMISS
 1            On March 29, 2019, Plaintiffs KATHERINE SEARS and VIRGINIA SEGANOS

 2 (“Plaintiffs”) filed a putative class and collective action complaint in the United States District

 3 Court, District of Nevada (Dkt. #1);

 4            On May 3, 2019, Defendants MID VALLEY ENTERPRISES, LLC and PAHRUMP ICS

 5 LLC filed their Motion to Dismiss Collective Action and Class Complaint with Jury Demand

 6 (Dkt. # 15; “Motion to Dismiss”);

 7            Pursuant to LR 7-2(b), Plaintiffs currently have until May 17, 2019 to file their response to

 8 Defendants’ Motion to Dismiss;

 9            On May 13, 2019, counsel for Plaintiffs and Defendants conferred regarding a seven-day

10 extension of Plaintiffs’ deadline to respond to Defendants’ Motion to Dismiss, and counsel for

11 Defendants advised they consent to said extension;

12                                             STIPULATION

13            NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

14 Plaintiffs and Defendants, through their respective undersigned counsel of record, that:

15 / / /

16 / / /

17 / / /

18 / / /
19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28
                                                        1
           STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’
                                        MOTION TO DISMISS
 1        1. Plaintiffs will have until May 24, 2019 to file their response to Defendants’ Motion to

 2           Dismiss, an extension of 7 days;

 3        IT IS SO STIPULATED.

 4        Dated this 14th day of May, 2019.

 5 Respectfully submitted:
   WOLF, RIFKIN, SHAPIRO, SCHULMAN                     FOX ROTHSCHILD LLP
 6 & RABKIN, LLP

 7
   By: /s/Don Springmeyer                              By: /s/ Mark J. Connot
 8     Don Springmeyer, Esq. (SBN 1021)                      Mark J. Connot (10010)
       Bradley Schrager, Esq. (SBN 10217)                    Colin D. Dougherty (Pro Hac Vice)
 9     3556 E. Russell Road, 2nd Floor                       Ashley E. Baxter (Pro Hac Vice)
                                                             1980 Festival Plaza Drive, #700
       Las Vegas, NV 89120-2234                              Las Vegas, Nevada 89135
10     Tel: (702) 341-5200                                   (702) 262-6899 tel
11     dspringmeyer@wrslawyers.com                           (702) 597-5503 fax
       bschrager@wrslawyers.com                              mconnot@foxrothschild.com
12                                                           cdougherty@foxrothschild.com
          Attorneys for Plaintiffs                           abaxter@foxrothschild.com
13
                                                            Attorneys for Defendants Mid Valley
14                                                          Enterprises, LLC and Pahrump ICS
                                                            LLC d/b/a Sheri’s Ranch
15

16

17                                              ORDER
18
                                                IT IS SO ORDERED.
19
                                                _________________________________________
20                                                      STATESDISTRICT
                                                UNITED STATES    DISTRICTCOURT
                                                                          JUDGEJUDGE or
                                                Dated: May 15,JUDGE
                                                MAGISTRATE     2019.
21
                                                DATED: ______________________________
22

23

24

25

26
27

28
                                                   2
       STIPULATION TO EXTEND TIME FOR PLAINTIFFS TO RESPOND TO DEFENDANTS’ MOTION TO
                                          DISMISS
